Appeal from a judgment of the Supreme Court, Rockland County (Slifkin, J.), dated August 17, 1984, which granted an application to invalidate the designating petition of Lorna Bernard.
Judgment affirmed, without costs or disbursements.
Included among the sheets circulated in support of the petition to designate appellant Lorna Bernard as the Democratic Party candidate for the position of Rockland County Family Court Judge were those personally circulated by her which failed to set forth her Assembly district in the subscribing witness statement. While we sympathize with the plight of the appellant who maintains that she personally collected more signatures than were collected on behalf of any other potential candidate for that position and whose designating petition concededly would be sustained were the sheets in question to be validated, we are bound by decisions of the Court of Appeals which hold that the instant omissions are fatal defects (Matter of Rutter v Coveney, 38 NY2d 993; Matter of Morris v Hayduk, 45 NY2d 793, cert den 439 US 1129; Matter of Higby v Mahoney, 48 NY2d 15; cf. Matter of Liss v Sadowski, 59 NY2d 635). Brown, J. P., Rubin, Lawrence and Eiber, JJ., concur.